DETAILED ACTION
Applicant’s amendment filed 12/13/2020 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection of claim 19 under 35 USC § 112 is withdrawn. 
Regarding claim 15, it depends on itself, and lacks antecedent basis for the computer readable medium.
Regarding the rejection under 35 USC 101, Applicant’s arguments are not persuasive, as the abstract concept of a blockchain does not include nor requires, software-based protocols over a global network comprising hundreds of thousands (perhaps millions) of computers each performing the complex calculations necessary to create a decentralized data structure system that can be trusted. 
Examiner cannot reasonably read into the claim what some implementations may use and what Applicant has failed to claim or disclose. 
A blockchain is a database or a ledger, it could be distributed, but the “hundreds of thousands of computers” are not required, it could reside in one or two computers, and each block in the blockchain is hashed with the previous block. Thus, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.
Regarding the Berkheimer factors, Examiner points out to the prior art rejection as evidence of well-understood, routine, and conventional activities.
Regarding Smith, the cited portions teach the argued limitation since Smith a sequence of values, collecting and verifying transactions to be added to the blockchain, just as the limitation requires retrieving values derived from other data fields.  The nonce values correspond to the hash values, hash function applied to particular portions of blocks/transactions. Applicant’s arguments are not persuasive.
The cited portions are reproduced below
[0076] In one scenario, a rogue miner simply copies the POW value (e.g., H(S1)) from another miner. The rogue miner has not done the work to determine the sequence itself (e.g., S1). Consequently, even if the rogue miner lies about generating the correct result, the rogue miner will fail the TOK. 
[0077] FIG. 6 is a flowchart of an example process for creating blocks, presented from the perspective of SMP 100, for purposes of illustration. That process begins at block 610 with SMP 100 receiving sample 80 from the research institution associated with verifying platform 110. At block 612, SMP 100 receives the nucleobase sequence for segment S0 from the research institution (e.g., via verifying platform 110). For example, SMM 40 may receive the sequence illustrated in FIG. 4. 
[0078] As shown at block 614, SMM 40 may then use blockchain manager 44 to start collecting and verifying transactions to be added to a new block for blockchain 70. As shown at block 616, blockchain manager 44 then starts building a new block (e.g., block N+1), to include a header that links back to the last block in the chain (e.g., block N), along with a payload containing some or all of the collected transactions. In addition, as shown at block 618, SMM 40 may use sequence manager 42 to analyze sample 80, to read the bases for one or more segments. 
Examiner notes that the argument uses Supreme Court case language related to rejections under 103, and that while "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102  rejection. See MPEP § 2131.01.
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "of claim 15", it depends on itself.  There is insufficient antecedent basis for this limitation in the claim. It further recites “The non-transitory computer readable medium of claim 15, further configured to store at least one instruction that when executed by the processor causes the processor to perform”. 
This is not intended to be a complete list of such indefiniteness issues.
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No. 10367645.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method, comprising: retrieving, via a device, a predefined set of nonce values that are derived based on predefined data to nonce transformations, on predefined data fields of eligible measurement blocks (EMBs) that are a subset of measurement blocks associated with the device on a blockchain; calculating, via the device, a proof-of-work using the predefined set of nonce values; and broadcasting, via the device, and to the blockchain, the proof-of-work” (claim 1, instant application) is analogous to 
“A method, comprising: retrieving, via a device, a predefined set of nonce values that are derived based on predefined data to nonce transformations, obtained over a predefined period of time, on predefined data fields of eligible measurement blocks (EMBs) that are subset of measurement blocks associated with the device on a blockchain; calculating, via the device, a proof-of-work using the predefined set of nonce values; storing, via the device, the proof-of-work on the blockchain; and broadcasting, via the device, and to the blockchain, the proof-of-work as a broadcast message” (claim 1, patent 10367645).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) retrieving, calculating, and broadcasting. 
This judicial exception is not integrated into a practical application because they are broad enough to cover retrieving, calculating, and broadcasting in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental and mathematical processes grouping. Thus, the claims recite a mental / mathematical process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (20170359374).
Regarding claims 1, 8, and 15, Smith teaches A method, comprising: / An apparatus, comprising: a processor configured to: / The non-transitory computer readable medium of claim 15, further configured to store at least one instruction that when executed by the processor causes the processor to perform (abstract, par.49-54): 
retrieving, via a device, a predefined set of nonce values that are derived based on predefined data to nonce transformations on predefined data fields of eligible measurement blocks (EMBs) that are a subset of measurement blocks associated with the device on a blockchain (par.76-78); 
calculating, via the device, a proof-of-work using the predefined set of nonce values (par.79-82); and 

Regarding claims 2, 9, and 16, Smith teaches wherein the device is an Internet of Things (IoT) compatible device (par.110-112). 
Regarding claims 3, 10, and 17, Smith teaches storing, via the device, the proof-of-work on the blockchain (abstract, par.20-22, 52-56,114-127). 
Regarding claims 4, 11, and 18, Smith teaches determining the predefined set of nonce values from predefined data fields of the EMBs (par.6-7, 20-22, 54-56, 79-81). 
Regarding claims 5, 12, and 19, Smith teaches wherein the proof-of-work is broadcast via a broadcast message that comprises a nonce reference block (NRB) used to derive the nonce values, wherein the NRB references one or more of the EMBs used to obtain the nonce values (par.68-72, 79-86). 
Regarding claims 6 and 13, Smith teaches verifying that the NRB is part of the EMBs for the device (par.17-21, 56-61). 
Claim Rejections - 35 USC § 103
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, and further in view of McDonald (20180096349).
Regarding claims 7 and 14, Smith does not expressly disclose, however, McDonald teaches wherein the proof-of-work is stored in a smart contract (par.58-60). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Smith to store transactions in smart contracts as taught by McDonald.
One of ordinary skill in the art would have been motivated to perform such a modification to further provide for conditional processing of transactions (McDonald, par.52-67).
Regarding claim 20, Smith teaches verifying that the NRB is part of the EMBs for the device (par.17-21, 56-61), but does not expressly disclose, however, McDonald teaches wherein the proof-of-work is stored in a smart contract (par.58-60).

One of ordinary skill in the art would have been motivated to perform such a modification to further provide for conditional processing of transactions (McDonald, par.52-67).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419